DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive.
Claim 1
The examiner disagrees with applicant’s assertions that Bouregelas fails to teach a magnetic particle inspection device or a penetrant testing device.  The claim language defines a magnetic particle inspection device or a penetrant testing device as merely having a communication device, a processor and a memory.  Under the broadest and most reasonable interpretation of the claim, the claimed inspection devices are defined only to have these three elements, i.e. the communication device, the processor and the memory.  Therefore, because the claims lack any specifics of these inspection devices that distinguishes them over the prior art, as Bouregelas teaches a communication device, a processor and a memory (see the rejection below), the argued inspection device claim limitations is thereby taught in the prior art.  The examiner suggests further defining the inspection devices to include structurally limitations defining those devices to overcome the current claim interpretation with respect to the prior art.



Claim 21
With respect to applicant’s arguments, specifically those directed towards new claim 21, please see the rejection of claim 21 below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-17, 19 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouregelas et al. (2009/0243605).

With respect to claim 1, Bouregelas et al. teaches a non-destructive testing (NDT) system (Fig. 1A/B), comprising: a test process manager (105a) configured to: receive a configuration of a magnetic particle test procedure or a penetrant test procedure (i.e. a firing sequence [0024]) corresponding to a part type (i.e. for example parts with different diameters having different firing sequences [0006]; and store the magnetic particle test procedure or the penetrant test procedure (as read from a table, Fig. 3A); and a magnetic particle inspection device or penetrant testing device (101/180b), comprising: a communications device (MUX_interface) configured to receive the magnetic particle test procedure or the penetrant test procedure from the test process manager (105a) via a communications network (104a); a processor (as disclosed in claims 1 and 3 of Bouregelas et al.); and a memory (as disclose in claims 1 and 3 of Boureglas et al.) coupled to the processor and storing machine readable instructions [0009] which, when executed, cause the processor to: in response to identification of the part type as a part under test (i.e. a part with a specific shape and required firing sequence), access the magnetic particle test procedure or the penetrant test procedure (as described in the table of Fig. 3A) based on the identification (of the part requiring a specific firing sequence); and control a testing process (i.e. the firing sequence of 108) based on the magnetic particle test procedure or the penetrant test procedure (as laid out in Fig. 3A).

With respect to claim 2, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the test process manager (105a) is configured to receive the configuration from a user interface device communicatively coupled to the test process manager (for example a personal computer, [0010]).

With respect to claim 3, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the instructions, when executed, cause the processor (as disclosed in claims 1 and 3 of Bouregelas) to determine that an update [0010] to the magnetic particle test procedure or the penetrant test procedure is available from the test process manager (105a)  and, in response to the determination, request an updated (i.e. the updated or edited table) magnetic particle test procedure or an updated penetrant test procedure (of the table in Fig. 3A) from the test process manager (105a).

With respect to claim 4, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the test process manager (105a) is configured to receive a selection (through a personal computer for electing and reprogramming the fire sequence) of the magnetic particle inspection device or the penetrant testing device (101/108) for receipt of the magnetic particle test procedure or the penetrant test procedure (in the table of Fig. 3A).

With respect to claim 5, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the instructions, when executed, cause the processor (disclosed in claims 1 and 3 of Bouregelas) to receive an identification of the part type (for example diameter as confirmed by the user conducting the test and using the personal computer) and, in response to the identification of the part type (i.e. diameter), request the magnetic particle test procedure or the penetrant test procedure (table of Fig. 3A) from the test process manager (105a) via the communications device (MUX_interface) based on the part type (diameter).

With respect to claim 6, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the instructions, when executed, cause the processor (discloses in claims 1 and 3) to collect test data during the magnetic particle test procedure or the penetrant test procedure (as designated by table in Fig. 3A).

With respect to claim 7, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the instructions, when executed, cause the processor (disclosed in claims 1 and 3) to transmit the test data (i.e. measured data) to the test process manager (105a, so it can be sent to 101 for display the results).

With respect to claim 8, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the test process manager (105a) is configured to store an identifier (i.e. unique serial number [0040]) of the magnetic particle inspection device or the penetrant testing device (108).

With respect to claim 9, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the test process manager (105a) is configured to, in response to a request for the test data, transmit the test data to a requesting device (i.e. a personal computer) via a network (for example a wireless interface network [0011]).

With respect to claim 10, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the instructions, when executed, cause the processor (i.e. the disclosed processor in claims 1 and 3) to transmit the test data at a conclusion of a test (for comparison against a stored reference).

With respect to claim 11, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the test data comprises test results comprising an indication (via a display) of acceptability or unacceptability (once compared to the stored reference indicating a flaw, [0004]).

With respect to claim 12, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the test process manager (105a) is configured to: transmit a test process interface (i.e. an interface to a user allowing the user to reprogram the table according to the test specimen) to a computing device via a network (i.e. a personal computer via a wireless network [0010-0011]); and receive the configuration of the magnetic particle test procedure or the penetrant test procedure from the computing device (capable of having the table in Fig. 3A stored thereon) based on the test process interface (provided to the user on the personal computer).

With respect to claim 13, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the test process interface (i.e. the interface to the user on the personal computer) comprises executable instructions to generate the magnetic particle test procedure (i.e. based on the stored table seen in Fig. 3A) including a number of magnetization shots (i.e. the disclosed firing sequence).

With respect to claim 15, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the instructions, when executed, cause the processor (as disclosed in claims 1 and 3) to send a request to the test process manager (105a) for an update to the magnetic particle test procedure (i.e. updating the firing sequence), the request including an identifier of the magnetic particle inspection device (i.e. the probe identification value that is used to select the firing sequence [0040].

With respect to claim 16, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the test process manager (105a) is configured to: receive a definition of a quality verification procedure (i.e. a flaw procedure containing reference values and a firing sequence [0025] [0028-0029] for comparing the collected measured data against via the connected probe) associated at least one of the magnetic particle test procedure (i.e. as the test procedure collects the data used in the comparison against the reference); and transmit the quality verification procedure (i.e. containing the reference value and firing sequence) to the communications device (MUX_interface for displaying of the results of the test).

With respect to claim 17, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the instructions, when executed, cause the processor (disclosed in claims 1 and 3) to: implement the quality verification procedure (the comparison test); and control the magnetic particle inspection device (i.e. the probe by controlling the firing sequence according to the test) based on a result of the quality verification procedure (as received).

With respect to claim 19, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the instructions, when executed, cause the processor (as disclosed in claims 1 and 3) to store a result of the quality verification procedure (i.e. a flaw procedure containing reference values and a firing sequence [0025] [0028-0029] for comparing the collected measured data against via the connected probe) in association a result of the testing process (i.e. the result of the comparison to the reference value indication a flaw [0004]).

With respect to claim 20, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the instructions, when executed, cause the test process manager (105a) to: provide an interface (at the personal computer) to enable input of the definition of the quality verification procedure (as a skilled user can reprogram inspection operation including data with respect to a reference value and firing sequence [0033]); and determine the definition of the quality verification procedure (as reprogrammed) based on the input to the interface (by the user).
With respect to claim 21, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) further comprising an interface (a personal computer [0010] with an interface allowing programming a test procedure) via , wherein the instructions, when executed, cause the processor (as disclosed in claims 1 and 3 of Bouregelas et al.) to identify the part type (i.e. based on entered data programmed or reprogrammed by the user through the personal computer relating the tube and a diameter of the tube being evaluated, as the firing sequence changes based on the diameter of the tube being tested) as the part under test (tube) based on an input to the interface (as by programming or reprogramming the test procedure by the user through the interface of the computer allows the intended the tube part to be tested via settings related to  the diameter of that tube [0006] as stored in the memory [0032] after input).

With respect to claim 22, Bouregelas et al. teaches the non-destructive testing (NDT) system (Fig. 1A/B) wherein the interface (i.e. the personal computer [0010]) is configured to receive at least one of an operator input (via the personal computer during programming or reprogramming [0010]), and the instructions, when executed, cause the processor (as disclosed in claims 1 and 3 of Bouregelas et al.) to identify the part type (tube and its diameter based on the inputs from the interface to the processor and as stored in the memory) from the at least one of the operator input (via the personal computer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouregelas et al. (2009/0243605) in view of Bartholomai et al. (DE 10039725A1).

With respect to claim 14, Bouregelas et al. teaches all that is claimed in the above rejection of claim 12 but remains silent regarding the non-destructive testing (NDT) system wherein the test process interface comprises executable instructions to generate the penetrant test procedure including at least one of: a penetrant application technique, a penetrant dwell time, a rinse time, a rinse pressure, an emulsifier time, a drying time, a drying temperature, a developer application time, a developer coverage, or a developer dwell time.
Bartholomai et al. teaches a similar system that includes a test process interface (10) comprises executable instructions to generate a penetrant test procedure [0001] a developer application time (defined time intervals [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Bouregelas et al. such that the testing procedure  uses a penetrate test device and corresponding procedure taught in Bartholomai et al. because such a modification provides a fully automatic display of the respective test equipment condition with regard to the type and extent of any test equipment damage without the need for time-consuming display removal [0023].

With respect to claim 18, Bouregelas et al. teaches all that is claimed in the above rejection of claim 16, but remains silent regarding the instructions, when executed, cause the processor to enable or disable operation of one or more components of the magnetic particle inspection device or the penetrant testing device in response to a result of the quality verification procedure.
Bartholomai et al. teaches a similar system that includes instructions, when executed, cause a processor [0018] to enable or disable operation of one or more components of a magnetic particle inspection device in response to a result of the quality verification procedure (i.e. shutdown of the device depending on the evaluation results [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processor of Bouregelas et al. to include the control logic involving shutting down the device as taught in Bartholomai et al. because such a modification ensures catastrophic damage does not occur to the testing device or tested part if the testing device is determined to be configured incorrectly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hohman et al. (EP 2891878) which teaches a penetrant testing procedure and part identification structure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853